DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
Drawings
The drawings are objected to because the words “konvex” (see figs. 4 and 7) and “konkav” (see fig. 3) should be corrected, respectively, to state, “convex” and “concave,” as set forth in the Applicant’s disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Please amend the specification to include “said support frame having a longitudinal length parallel to said first pivot axis and extending along at least a substantially portion of a longitudinal length of said at least one of said at least one trimmer…” (Claim 1, lines 9-11).
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8, 9 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 3-4 recite, “said working head including at least two short hair at least one of said at least two short hair cutters under said skin contact pressure…” Additionally, lines 11-13 recite, “said first pivot axis extending substantially parallel to a first plane separating said at least one trimmer from one of said at least two short hair cutters.” It is unclear if the subsequent recitations of “at least one of said at least two short hair cutters” (lines 8-9) and “one of said at least two short hair cutters” (line 13) is referring to the recitation of “at least one of said at least two short hair cutters” in line 4 of Claim 1 or if it is another one of said at least two short hair cutters.	Claim 2, lines 2-3 recite, “wherein at least one of said at least two short hair cutters is mounted on said second support frame…” It is unclear if this recitation of “at least one of said at least two short hair cutters” is referring to the recitation of “at least one of said at least two short hair cutters” set forth in lines 8-9 of Claim 1, the recitation of “one of said at least two short hair cutters” (line 13) or if it is another one of said at least two short hair cutters. Examiner suggests amending lines 2-3 of Claim 2 as follows: “wherein the at least one of said at least two short hair cutters is mounted on said second support frame…” 	Claim 2, lines 7-9 recite, “wherein said first and second support frames are pivotable between a first position in which said at least one trimmer and said at least two short hair cutters together define a concave skin contact contour of the working head and a second pivot position in which said at least one trimmer and said at least two short hair cutters together define a convex skin contact contour of the working head.” As currently written, only one of the “at least two short hair cutters” appears to be defined relative to the first and second support frames. It is unclear how “said at least one trimmer and said at least two short hair cutters together define a … skin contact contour” when the second of the at least two short hair cutters is not defined relative to either of the support frames.	Claim 13, lines 3-6 recite, “a second biasing element for biasing at least one of said first and second support frames relative to the handle and a working head base structure…” It is unclear how the working head base structure is related to the rest of the hair removal device. Is the working head base structure attached to the handle and provided between the handle and the working head?	Claim 14, lines 1-4 recite, “at least a first short hair cutter of said at least two short hair cutters is movably supported relative to the support frames to allow for diving of said at least the first short hair cutter under said skin contact pressure relative to the support frames…” Claim 1 recites “at least one of said at least two short hair cutters has at least one cutting part…, wherein at least one of said at least one trimmer is mounted on a first support frame which is pivotally supported about a first pivot axis to pivot relative to at least one of said at least two short hair cutters under said skin contact pressure” (lines 5-9). Subsequently, Claim 2 recites, “wherein at least one of said at at least one of said at least two short hair cutters under said skin contact pressure…” Additionally, lines 9-11 recite, “said first pivot axis extending substantially parallel to a first plane separating said at least one trimmer from one of said at least two short hair cutters.” It is unclear if the subsequent recitations of “at least one of said at least two short hair cutters” (lines 8-9) and “one of said at least two short hair cutters” (line 11) are referring to the recitation set forth in line 4 of Claim 16 or if it is another one of said at least two short hair cutters.	Claim 16, lines 9-11 recite, “said first pivot axis extending substantially parallel to a first plane separating said at least one trimmer from one of said at least two short hair cutters…” As currently written, the recitation of “one of said at least two short hair cutters” set forth in line 11 is not specifically related to the “at least one of said at least two short hair cutters” previously recited in “wherein at least one of said at least one trimmer is mounted on a first support frame which is pivotally supported about a first at least one of said two short hair cutters” in lines 7-9 of Claim 16. It is unclear if the “one of said at least two short hair cutters” set forth in Claim 16, line 11 is referring to the “at least one of said at least two hair cutters” in the limitation of lines 7-9 of Claim 16 or if it is referring to another of the “at least two short hair cutters” comprised by the working head (lines 3-4). 	Claim 16, lines 13-14 recite, “wherein at least one of said at least two short hair cutters is mounted on said second support frame…” It is unclear if this recitation of “at least one of said at least two short hair cutters” is referring to the recitation of “at least one of said at least two short hair cutters” set forth in lines 8-9 of Claim 16, the recitation of “one of said at least two short hair cutters” set forth in line 11 of Claim 16, or if it is another one of said at least two short hair cutters. Examiner suggests amending lines 13-14 of Claim 16 as follows: “wherein the at least one of said at least two short hair cutters is mounted on said second support frame…” 	Claim 16, lines 18-20 recite, “wherein said first and second support frames are pivotable between a first position in which said at least one trimmer and said at least two short hair cutters together define a concave skin contact contour of the working head and a second pivot position in which said at least one trimmer and said at least two short hair cutters together define a convex skin contact contour of the working head…” As currently written, only one of the “at least two short hair cutters” is defined relative to the first and second support frames. It is unclear how “said at least one trimmer and said at least two short hair cutters together define a … skin contact contour” when the second of the at least two short hair cutters is not defined relative to either of the support frames.	Examiner notes that Claim 17 has the same issues with respect to the recitation of “at least one of the at least two short hair cutters” as set forth above for preceding Claims 1 and 16. 	Claim 17, lines 23-30 recite, “wherein, when considering two enveloping planes one of which touching the top surfaces of the at least one of said at least two short hair cutters and another one of said at least one trimmer mounted on said second support frame, and the other touching the top surfaces of another one of said at least two short hair cutters and the at least one of said at least one trimmer mounted on said first support frame, such enveloping planes define an angle of about 160° to about 170° in the first pivot position and, on the other hand, an angle of about 190° to about 200° in the second pivot position.” This limitation has the following issues:	● It is unclear what is included within the scope of “when considering two enveloping planes…” (line 23). It is unclear if the enveloping planes are positively being recited in the claim. The enveloping planes should be positively recited and defined with respect to “the top surfaces of the at least one of said at least two short hair cutters and another one of said at least one trimmer.” Additionally, it is unclear how a plane can “envelop” or surround a structure when a plane is a single dimensional entity.	● The recitation of “such enveloping planes…” in line 28 is unclear because the word “such” suggests there may be other plans that can be “considered.”	● The recitation of “on the other hand…” in line 29 is unclear because it is a turn of phrase and makes the scope of the claim indefinite. It is unclear if a hand is being claimed. Examiner suggests removing this phrase from the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanahashi et al (US Patent 5,398,412), herein referred to as Tanahashi.	Regarding Claim 1, Tanahashi discloses a hair removal device, comprising a working head (2) attached to a handle (housing 1 and switch handle 84) for moving the working head along a skin surface thereby generating a skin contact pressure, said working head including at least two short hair cutters (10A) and at least one trimmer (30A) adjacent to at least one of said at least two short hair cutters (fig. 16), wherein at least one of said at least two short hair cutters (10A) has at least one cutting part (21) with a linear movement direction (col. 4, lines 28-32; wherein in col. 8, lines 56-62, Tanahashi states that figs. 13-16 show a second embodiment that is basically identical in structure and operation to the first embodiment except that a different configured center cutter head 30A is utilized in combination with the outer cutter head 10A of the like configurations), wherein at least one of said at least one trimmer (30A) is mounted on a first support frame (elongated holder 31A) and which is pivotably supported (via center spring members 54A) about a first pivot axis (annotated fig. 14, generally where Tanahashi states on col. 9, lines 56-58, “the center cutter head 30A is allowed to move downwardly independently of the adjacent outer cutter head 10A,” and on col. 9, lines 63-65, “the outer cutter head 10A can be depressed independently of the center cutter head 30A”), said first support frame (31A) having a longitudinal length parallel to said first pivot axis and extending along at least a substantial portion of a longitudinal length of said at least one of said at least one trimmer (fig. 14), said first pivot axis (in annotated fig. 2, the first pivot axis extends perpendicularly into and out of the page) extending substantially parallel to a first plane (annotated fig. 2) separating said at least one trimmer from one of said at least two short hair cutters and substantially parallel to a second plane (annotated fig. 2) perpendicular to a longitudinal handle axis.
    PNG
    media_image1.png
    674
    662
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    383
    924
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771) in view of Kadijk et al (US Publication 2001/0039734), herein referred to as Kadijk. 
	Regarding Claim 1, Mukai discloses a hair removal device, comprising a working head attached to a handle for moving the working head along a skin surface thereby generating a skin contact pressure, said working head including at least two hair cutters (1) adjacent to one another (figs. 3 and 4), wherein at least one of said at least two hair cutters (1) has at least one cutting part (inner blade 5) with a linear movement direction (col. 3, lines 36-38, wherein the “back and forth” movement of the inner cutter is a “linear” reciprocating movement), wherein at least one of said at least two hair cutters is mounted on a first support frame (the “first support frame” includes the annotated portions of the end region of link 3 and a corresponding outer blade holder 2 that is “connected to links 3 [at either end thereof] in a manner allowing some vertical movement,” col. 4, lines 1-3) which is pivotably supported about a first pivot axis (annotated fig. 9) to pivot relative to the other of the at least two hair cutters under said skin contact pressure (col. 5, lines 45-49), said first support frame having a longitudinal length parallel to said first pivot axis (col. 3, lines 31-33) and extending along at least a 
    PNG
    media_image3.png
    428
    837
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    405
    699
    media_image4.png
    Greyscale

	However, Kadijk teaches it is known in the art of electric shavers to provide said working head with at least two cutting heads (shear foil 23 forms the outer cutter of each cutting head) including at least two short hair cutters (shaving field 22 with small apertures specifically intended to cut short hairs, paragraph 0032, line 6) and at least one trimmer (formed by shaving field 21 with longer slit apertures  which “are mainly intended to cutting or trimming long hairs,” paragraph 0025, lines 8-9) adjacent to at least one of said at least two short hair cutters (fig. 10), wherein at least one of said at least two short hair cutters has at least one cutting part with a linear movement direction (paragraph 0032, lines 1-3). Kadijk notes that the cutting members may be rotated relative to one another on the working head (paragraph 0032, lines 12-15), wherein doing so “allows the user to select a shaving position which minimizes irritation. Other person having less a sensitive skin and wishing to minimize the shaving time can select another position” (paragraph 0015, lines 5-8). Additionally, in describing another embodiment with “at least one short hair cutter” positioned externally to the working head, as shown in fig. 2, “[a] shaving apparatus with such an orientation of the shaving 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Mukai with the teaching of Kadijk such that outer cutter foil of the at least two hair cutters of Mukai is replaced with outer cutter foils formed with at least two short hair cutters (shaving field 22 with small apertures specifically intended to cut short hairs, paragraph 0032, line 6) and at least one trimmer (formed by shaving field 21 with longer slit apertures  which “are mainly intended to cutting or trimming long hairs,” paragraph 0025, lines 8-9) adjacent to at least one of said at least two short hair cutters (fig. 10), wherein at least one of said at least two short hair cutters has at least one cutting part with a linear movement direction (Mukai, col. 9, lines 4-11), wherein at least one of said at least one trimmer is mounted on a first support frame (as modified) which is pivotably supported about a first pivot axis to pivot relative to at least one of said at least two short hair cutters (as modified) under said skin contact pressure, wherein said first support frame extends along at least a substantial portion of a longitudinal length of said at least one of said at least one trimmer in order to allow the user to arrange the trimmer and short hair cutters in a suitable arrangement depending upon their desired shaving requirements and to allow each cutter head to move independently from one another to more closely follow the user’s skin. 
As best understood, Claims 2, 3, 8, 12-15 and as best understood claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771) 
	Regarding Claim 2, the modified hair removal system of Mukai substantially disclosed above includes a second support frame (Mukai, annotated fig. 9), wherein at least one of said at least two short hair cutters is mounted on said second support frame (as modified by Kadijk set forth above in the rejection for Claim 1), wherein said second support frame is pivotably supported relative to said first support frame about a second pivot axis parallel to said first and second planes wherein said first pivot axis and said second pivot axis form a pair of separate pivot axes (Mukai, annotated fig. 9), and wherein said first and second support frames are pivotable between a first pivot position in which said at least one trimmer and said at least two short hair cutters together define a relatively flat skin contact contour of the working head (Mukai, fig. 6) and a second pivot position in which said at least one trimmer and said at least two short hair cutters together define a convex skin contact contour of the working head (Mukai, fig. 7, wherein the cutting head is depressed under pressure from contact with the skin and the user’s skin wraps around the cutting head, thereby forming a convex skin contact contour).
	The modified hair removal device of Mukai substantially disclosed above fails to disclose said first and second support frames are pivotable between a first pivot position in which said at least one trimmer and said at least two short hair cutters together define a concave skin contact contour of the working head and a second pivot position in which said at least one trimmer and said at least two short hair cutters together define a convex skin contact contour of the working head.
    PNG
    media_image5.png
    502
    711
    media_image5.png
    Greyscale

	Regarding Claim 3, the modified hair removal system of Mukai substantially disclosed above includes said pair of separate pivot axes is arranged in a center portion of the working head with respect to a width of the working head in a direction (i) perpendicular to said first axis and (ii) in a plane perpendicular to said longitudinal handle axis (Mukai, fig. 9).	Regarding Claim 8, the modified hair removal system of Mukai substantially disclosed above includes said at least one trimmer includes at least two trimmers, and wherein each of said first and second support frames supports at least one of said at least two trimmers and at least one of said at least two short hair cutters. As modified by Kadijk in the rejection for Claim 1 set forth above, each outer cutter foil has a trimmer (long hair cutting section 21 of Kadijk) and a short hair cutting section (22 of Kadijk).	Regarding Claim 12, the modified hair removal system of Mukai substantially disclosed above includes said first and second support frames are biased towards the aforementioned first pivot position (as modified in the rejection set forth in Claim 2) by a biasing device (flexible bridge 3c of Mukai) to allow said first and second support frames to pivot against a biasing force, when the working head is pressed against the skin surface (Mukai, fig. 9).
	Regarding Claim 13, the modified hair removal system of Mukai substantially disclosed above includes a first biasing element (flexible bridges 3c of Mukai) for biasing said first and second support frames relative to each other only flexible and a second biasing element (the structure that biasing against movement shown between 
	Regarding Claim 15, the modified hair removal system of Mukai substantially disclosed above includes said at least the first short hair cutter is biased relative to said first or said second support frame into a projecting position towards the skin surface by a biasing device to allow said at least the first short hair cutters cutter to dive into a more retracted position under said skin contact pressure against a biasing force of said biasing device (paragraph 0030, lines 20-25). The “diving” is enabled by the biasing device set forth in Claim 14. 
	Regarding Claim 18, the modified hair removal system of Mukai substantially disclosed above includes one of said at least two short hair cutters is configured to contact the skin with a first contact pressure whereas another one of said at least two short hair cutters is configured to contact the skin with a second contact pressure less than the first contact pressure. As set forth by the modifications provided in the rejections for Claims 1 and 2, the multiple cutting heads are positioned at varying distances from their respective pivot axes, and therefore, experience a differing amount of skin contact pressure.
As best understood, Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771), Kadijk (US Publication 2001/0039734) and Sato (US Publication 2008/0134515) in further view of Franke et al (US Patent 5,704,126), herein referred to as Franke.
	Regarding Claim 6, the modified hair removal system of Mukai substantially disclosed above fails to disclose said common pivot axis or said pair of separate pivot 
As best understood, Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771), Kadijk (US Publication 2001/0039734) and Sato (US Publication 2008/0134515) in further view of Provolo et al. (US Publication 2016/0031100), herein referred to as Provolo.
	Regarding Claim 9, the modified hair removal system of Mukai substantially disclosed above includes one of said at least two trimmers is positioned at an outer side 
	However, Kadijk teaches that both of the outer cutter foils of Kadijk can be rotated by 180º (paragraph 0032, lines 12-14) depending upon the user’s preferred shaver operating characteristics (paragraph 0015, lines 5-8 and paragraph 0026), wherein one having an ordinary skill in the art, such as the user of the hair removal device, could choose to rotate a single one of the cutters such that the at least one  trimmer (long hair shaving field 21) of one the rotated outer cutter foil is positioned adjacent to the at least one short hair cutter (short hair cutter field 22) positioned on the other outer cutter foil to enable various types of shaving depending upon their needs.
	Additionally, Provolo teaches it is old and well known in the art of hair removal devices (200) to provide the working head (300) of said device with “any suitable number of cuter assemblies arranged in any suitable manner that facilitates enabling the shaver 100 to function as described herein” (Provolo, paragraph 0097, lines 6-9) , wherein the plurality of cutters featuring at least one short hair reciprocating cutter (312) and two long hair trimmers (308 and 310), wherein at least one of the trimmers (308) is mounted at an outer side of the working head, neighboring only one short hair cutter (fig. 20).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Mukai such that support frame (40L) is provided with a long hair trimmer mounted at an outer side of the working head, neighboring only one short hair cutter (cutting element 4 provided on support 
As best understood, Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi (US Patent 5,398,412), herein referred to as Tanahashi-B, in view of the first embodiment of Tanahashi, herein referred to as Tanahashi-A.	Regarding Claim 2, Tanahashi-B discloses the hair removal device of Claim 1 further comprises a second support frame (associated holder 11A with side plates 13A and end plates 12A; annotated fig. 14), wherein at least one of said at least two short hair cutters (10A) is mounted on said second support frame (fig. 16), wherein said second support frame is pivotably supported relative to said first support frame about a second pivot axis (annotated fig. 14) parallel to said first and second planes wherein said first pivot axis and said second pivot axis form a pair of separate pivot axes (annotated fig. 14), and wherein said first and second support frames are pivotable between a first pivot position in which said at least one trimmer and said at least two short hair cutters together define a concave skin contact contour (fig. 13) of the working head.	Takahashi-B fails to specifically disclose the first and second support frames are pivotable to a second pivot position in which said at least one trimmer and said at least two short hair cutters together define a convex skin contact contour of the working head.	However, Takahashi-A teaches another embodiment that is “basically identical in structure and operation to the [second] embodiment except that a differently configured center cutter head is utilized…” (col. 8, lines 58-60), wherein the support frames are 

	Regarding Claim 6, the modified hair removal device of Tanahashi-B substantially disclosed above includes said pair of separate pivot axes is arranged at substantially the same location along said longitudinal handle axis as the skin contact contour of the working head as defined by top surfaces of said at least one trimmer and said at least two short hair cutters when considering an intermediate, flat configuration thereof. Examiner notes the pair of separate pivot axes are both located at the end of the hair removal device upon which the working head is located (see, generally, fig. 2 of Tanahashi).
As best understood, Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771) and Kadijk (US Publication 2001/0039734) and Sato (US Publication 2008/0134515) in view of Brada et al (US Publication 2011/0308088), herein referred to as Brada.	Regarding Claim 16, the modified hair removal apparatus of Mukai substantially disclosed above (as set forth in the rejections for Claim 1 and 2) includes all limitations of Claim 16, but fails to disclose when considering an intermediate pivoting position 
As best understood, Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi-B (US Patent 5,398,412) in view of Tanahashi-A and further in view of Kadijk (US Publication 2001/0039734) and Brada (US Publication 2011/0308088).	Regarding Claim 17, the modified Tanahashi-B discloses all limitations of the hair removal device set forth in Claim 16 (as set forth in the 102 rejection for Claim 1 based on Tanahashi) except for the following limitations:	● Takahashi-B fails to specifically disclose the first and second support frames are pivotable to a second pivot position in which said at least one trimmer and said at least two short hair cutters together define a convex skin contact contour of the working head, wherein when considering an intermediate pivoting position wherein said skin contact contour comprises a flat configuration.	However, Takahashi-A teaches another embodiment that is “basically identical in structure and operation to the [second] embodiment except that a differently configured center cutter head is utilized…” (col. 8, lines 58-60), wherein the support frames are configured to generally hold “the center cutter head 30 … at a position where the upper end of the center cutter head 30 is substantially in level with those of the adjacent outer cutter heads 10 so that these cutter heads of different shaving actions can be equally and selectively brought into contact with various portions of the skin” (col. 7, lines 12-18), wherein each of the cutter heads (10, 30) and their corresponding support frames can be moved into a first pivot position in which said at least one trimmer (30) and said at least two short hair cutters (10) together define a concave skin contact contour (see fig. 11, wherein the short hair cutter 10 is also capable of being depressed into the  	However, Kadijk teaches it is known in the art of electric shavers to provide said working head with at least two cutting heads (shear foil 23 forms the outer cutter of each cutting head) including at least two short hair cutters (shaving field 22 with small apertures specifically intended to cut short hairs, paragraph 0032, line 6) and at least 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Tanahashi-B with the teaching of Kadijk such that the outer cutter foil of the at least two hair cutters of Tanahashi-B provided on the second support frame is replaced with an outer cutter foil formed with a short hair cutter portion (shaving field 22 with small apertures specifically intended to cut short hairs, paragraph 0032, line 6) and a trimmer portion (formed by shaving field 21 with longer slit apertures  which “are mainly intended to cutting or trimming long hairs,” paragraph 0025, lines 8-9) adjacent to the at least one short hair cutters (fig. 10) in order to allow the user to arrange the trimmer and short hair cutters in a suitable arrangement depending upon their desired shaving requirements and to allow 
	However, Brada teaches it is known in the art of hair removal devices to provide cutting members (5) with external skin contact surfaces (6) that are pivotably mounted in a working head (fig. 8), wherein each cutting member is mounted on a support frame (10) wherein each support frame can pivot +/-7º in two opposite rotational directions (paragraph 0037, lines 10-13), wherein the external skin contact surfaces (6) of each cutting member is defined by an enveloping plane that is parallel to said surface.	Examiner notes the pivtable range of the support frames of Brada relative to an intermediate position is smaller than the claimed “at least +/-20º” required by the claim, but Brada states, “the extent to which the contours of skin to be subjected to a shaving action can be followed is improved” (paragraph 0038, lines 2-3).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Mukai substantially 
Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive. 	On page 10, lines 14-16, Applicant argues, “[t]he links 3 disclosed in Mukai do not have “a longitudinal length parallel to said first pivot axis and extending along at least a substantial portion of a longitudinal length of said at least one of said at least one trimmer.” Examiner respectfully disagrees. Mukai discloses an outer blade holder 2 that is attached at either end thereof to the portion of the link 3 annotated as the “first support frame” in annotated fig. 9 of Mukai. As such, the support frame is formed by the outer blade holder 2 and end links 3 provided on either end thereof, wherein together, this structure extends along at least a substantial portion of the longitudinal length of said at least one of said at least one trimmer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	● Berg (US Patent 2,574,317) discloses an electric shaver with at least two short hair cutters (8, 9) and a trimmer (20) that can be adjusted relative to one another to form different skin contact contours (figs. 3 and 4).	● Royle (US Patent 7,137,205) discloses a link system for enabling the pivoting movement of a shaving head with embodiments having common pivot axis (figs. 8-10) or separate adjacent pivot axis (figs. 11-13).	● Eichhorn et al (US Patent 7,841,090) discloses at least two short hair cutters (15, 16) and at least one trimmer (32) provided for a working head of a hair removal apparatus (fig. 6).	● Takeuchi et al (US Publication 2007/0022607) discloses a hair removal apparatus with at least one short hair cutter and at least one trimmer provided on two separate movable frames (fig. 18).	● Pohl et al (US Publication 2012/0055025) discloses a plurality of cutting elements (6, 7, 8, 9) that can form a concave (fig. 5) or convex (fig. 6) arrangement relative to one another.	● Sato et al (US Publication 2016/0257008) discloses a plurality of short hair cutters (50, 60) and at least one trimmer (70) that are movable with respect to a working head (31) of a hair removal device to follow the contour of the user’s skin during use (figs. 9-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        July 26, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724